[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                     FOR THE ELEVENTH CIRCUIT                   FILED
                                                       U.S. COURT OF APPEALS
                       ________________________          ELEVENTH CIRCUIT
                                                             MAY 18, 2006
                                                          THOMAS K. KAHN
                             No. 05-13578
                                                               CLERK
                         Non-Argument Calendar
                      _________________________

               D.C. Docket No. 04-00296-CV-FTM-33-SPC

JAMES E. WILBON,

                                                     Plaintiff-Appellant,

     versus

COMMISSIONER OF SOCIAL SECURITY,


                                                     Defendant-Appellee.

                      _________________________

                Appeal from the United States District Court
                   for the Middle District of Florida
                    ___________________________

                              (May 18, 2006)

Before EDMONDSON, Chief Judge, TJOFLAT and MARCUS, Circuit Judges.

PER CURIAM:
       Plaintiff-Appellant James E. Wilbon appeals the district court’s affirmance

of the Commissioner of Social Security’s denial of benefits for the period of 16

March 1991 through 31 December 1999.1 No reversible error has been shown; we

affirm.

       Plaintiff has not worked at least since 16 March 1991. He seeks benefits

claiming disability due to mental retardation and a host a physical conditions,

including a peptic ulcer, shortness of breath, and blackouts. When Plaintiff last

worked, he worked as a construction worker, cement mason apprentice, and

plasterer.

       To show disability under the Social Security Act, a claimant must show, for

a prescribed duration, an “inability to engage in any substantial gainful activity by

reason of any medically determinable physical or mental impairment....” 42

U.S.C. § 423(d)(1)(A). The Social Security Regulations outline a five-step

sequential evaluation process for determining whether a claimant is disabled. 20

C.F.R. § § 404.1520, 416.920; Jones v. Apfel, 190 F.3d 1224, 1228; (11th Cir.

1999). In steps one and two, the claimant must show that he has not engaged in

substantial gainful activity, Jones, 190 F.3d at 1228; and he must prove a severe


   1
    In connection with an earlier application, the Commissioner determined that Plaintiff was not
disabled at any time through 15 March 1991. In connection with a later application, the
Commissioner determined that Plaintiff was disabled as of 1 January 2000.

                                               2
impairment or combination of impairments. Id. In step three, the impairment is

compared to listed impairments; if the impairment meets or equals a listed

impairment, disability is automatically established. Id. If step three’s impairment

listing does not establish disability, in step four claimant must show an inability to

perform past relevant work. If claimant makes a sufficient showing of inability to

perform past relevant work, in step five the Commissioner bears the burden of

showing other available work that claimant is able to perform. Id.

      The Administrative Law Judge (“ALJ”) concluded that Plaintiff had not

worked during the relevant period and suffered severe impairments based on his

mild mental retardation and history of peptic ulcer disease. The first two steps in

the evaluative process are not disputed. The ALJ determined, however, that

Plaintiff failed to show that his impairments, singly or in combination, met or

equaled the level of severity set out in the Listing of Impairments, 20 C.F.R. Part

404, Subpart P, Appendix 1, 12.05(B) and (C) (Listings 12.05(B) and (C)(step

three). The ALJ also concluded that Plaintiff retained the residual functional

capacity to perform a wide range of work, including his past relevant work (step

four). The ALJ determined that Plaintiff was not disabled under the Social

Security Act during the period under review.




                                          3
      In this appeal, Plaintiff argues that the ALJ erred in concluding that he did

not meet Listing 12.05(B) and (C) because he either had (i) an intelligence

quotient (IQ) score of 59 or below (which would make him automatically disabled

under Listing 12.05(B); or (ii) an IQ score in the 60 to 70 range, combined with

peptic ulcer disease, acute pancreatitis, and other cognitive impairments, which

significantly limited his functional ability to work (which would make him

disabled under Listing 12.05(C)). To “meet” a Listing in step three, a claimant

must provide medical reports documenting that the conditions meet the specific

criteria of the Listings and the duration requirement. See 20 C.F.R. § §

404.1525(a)-(d), 416.925(a)-(d). To “equal” a Listing in step three, the medical

findings must show an impairment at least equal in severity and duration to the

criteria set out in a listed impairment. See id. § § 404.1526(a), 416.926(a). The

level of severity of mental retardation under Listing 12.05(B) is met when a

claimant proffers a valid verbal, performance, or full scale IQ of 59 or less; the

level of severity under Listing 12.05(C) is met when a claimant proffers a valid

verbal, performance, or full scale IQ of 60 through 70 and suffers from an

impairment that imposes an additional and significant work-related limitation of

function which more than minimally or slightly effects the claimant’s ability to do

basic work. See Edwards by Edwards v. Heckler, 755 F.2d 1513, 1515 (11th Cir.

                                          4
1985). A claimant who contends that he has an impairment that meets or equals a

Listing bears the burden of presenting evidence establishing how his impairment

meets or equals that Listing. See Wilkinson o/b/o Wilkinson v. Bowen, 847 F.2d

660, 662 (11th Cir. 1987).

       We review a social security case to determine whether the ALJ’s decision is

supported by substantial evidence and whether the correct legal standards were

applied. See Lewis v. Callahan, 125 F.3d 1436, 1439 (11th Cir. 1997).

“Substantial evidence is defined as more than a scintilla, i.e., evidence that must

do more than create a suspicion of the existence of the fact to be established, and

such relevant evidence as a reasonable person would accept as adequate to support

the conclusion.” Foote v. Chater, 67 F.3d 1553, 1560 (11th Cir. 1995) (internal

citation omitted). We may not re-weigh the evidence or substitute our own

judgment for that of the ALJ, even if we were to conclude that the evidence

preponderates against the ALJ’s decision. Martin v. Sullivan, 894 F.2d 1520,

1529 (11th Cir. 1990).

       The record discloses three sets of IQ scores. Dr. Rosen reported scores of

68 verbal; 70 performance; and 68 full scale.2 Dr. Crowell reported scores of 54



  2
   The ALJ discredited Dr. Rosen’s subjective evaluation of Plaintiff’s condition but concluded that
objective testing performed by Dr. Rosen was not also untrustworthy.

                                                 5
verbal; 65 performance; and 55 full scale, but also noted that Plaintiff had been

less than completely forthright in relating his personal history. Dr. Borkosky

reported scores of 66 verbal; 68 performance; and 64 full scale. Plaintiff offers no

argument that Dr. Crowell’s scores are more reliable than other scores in the

record. Instead, Plaintiff argues that the lowest score must be used.

         Where a series of IQ scores customarily are generated by a single test

administration, the regulations require that the lowest of those scores be used in

conjunction with Listing 12.05. 20 C.F.R. Pt. 404, Supt. P, App. 1, §

12.00(D)(6)(c) (“In cases where more than one IQ is customarily derived from the

test administered ..., we use the lowest of these in conjunction with 12.05");

Hodges v. Barnhart, 276 F.3d 1265, 1268 n.1 (11th Cir. 2001). Under this rule, Dr.

Crowell’s scores are considered in the below 59 range, even though the

performance score was 65. But the “lowest score” rule does not address which IQ

score an ALJ should rely upon when multiple sets of tests have been administered.

We see no error in the ALJ’s consideration of the multiple IQ scores generated by

different test administrations. Viewed in the light of the full record, substantial

evidence supports the ALJ’s finding that Plaintiff’s IQ score was in the 60 to 70

range.




                                           6
         Nor did the ALJ err in finding that Plaintiff failed to meet the criteria for

presumptive disability under Listing 12.05(C). Plaintiff’s contentions of pain

caused by peptic ulcer disease and acute pancreatitis were unsupported by the

objective clinical findings or by the opinions of treating and consultant sources.

The ALJ concluded that Plaintiff’s claims of pain and physical infirmity were not

credible. The medical records, together with the testimony of the medical

examiner and the vocational expert, show substantial record evidence in support of

the ALJ’s finding that Plaintiff suffered from no additional physical or mental

impairment that imposed an additional and significant work-related limitation of

function.

         We have considered Plaintiff’s other arguments and find them to be without

merit.

         AFFIRMED.




                                             7